EXHIBIT 99.2 Seabridge Gold Inc. Report To Shareholders Quarter Ended September 30, 2007 3rd Quarter Highlights ·15,000 meter core drill program completed at Kerr-Sulphurets to upgrade and expand the Mitchell deposit ·Results of the first 17 Mitchell holes confirm north, south and depth extensions ·New 43-101 resource estimate for Noche Buena project underway ·Updated Preliminary Assessment for Courageous Lake project nearing completion Projects In June, Seabridge commenced a 15,000 meter core drill program at the Mitchell zone, one of at least three gold-copper porphyry deposits located on Seabridge’s 100% owned Kerr-Sulphurets project near Stewart, British Columbia, Canada. The 2007 program was designed to upgrade and expand the existing 13.1 million ounce inferred gold resource (564 million tonnes grading 0.72 grams per tonne gold and 0.18% copper). The 2007 program is now complete with 37 core holes drilled totaling 15,294 meters. Of the 37 holes drilled: (i) 14 holes (totaling 6,607 meters) were drilled as in-fill holes within the limits of the known deposit; (ii) 16 holes (totaling 5,135 meters) were drilled to test for extensions to the south; and (iii) six holes (totaling 3,196 meters) were drilled to test for extensions to the north. In addition, all six of the holes drilled to test the northern extension and all 14 of the infill holes were extended beneath the limits of the previous resource estimate to test for depth extensions of the deposit. Finally, one hole was drilled to test for a southwest offset of the deposit. Results from the first 17 holes drilled have been received and point to significant extensions of the deposit to the north, south and at depth. Results from these holes are tabled as follows: Drill Hole Target Depth (m) From (m) To (m) Intercept (m) Gold (gpt) Copper (%) M-07-24 Depth 597.3 356.8 597.3 240.5 0.83 0.25 M-07-25 Depth and Northern 478.6 9.0 478.6 469.6 0.83 0.26 M-07-26 Infill 472.7 0.0 472.7 472.7 0.79 0.19 M-07-27 Southern 356.0 180.4 223.0 42.6 0.73 0.18 M-07-28 Southern 398.4 5.2 incl. 5.2 398.4 213.1 393.2 207.9 0.59 0.86 0.14 0.18 M-07-29 Southern 336.5 6.7 336.5 329.8 0.75 0.19 M-07-30 Southern 194.5 Did not reach target M-07-31 Southern 233.2 58.0 233.2 175.2 0.68 0.20 M-07-32 Southern 364.5 7.6 234.7 234.7 364.5 227.1 129.8 0.23 0.12 0.11 0.01 M-07-33 Southern 572.4 12.0 244.0 incl. 244.0 incl. 542.0 82.0 572.4 288.0 572.4 70.0 328.4 44.0 30.4 0.16 0.54 1.36 0.68 0.16 0.03 0.07 0.00 M-07-34 Southern 486.4 1.5 incl. 1.5 486.4 155.0 484.9 153.5 0.49 0.71 0.14 0.20 M-07-35 Depth 682.1 6.3 incl. 582.0 682.1 682.1 675.8 100.1 0.92 1.20 0.24 0.35 M-07-36 Southern 77.1 4.9 77.1 72.2 0.42 0.12 M-07-37 Infill 428.2 0.9 incl. 0.9 428.2 337.0 427.3 336.1 0.67 0.78 0.10 0.12 M-07-38 Southern 300.2 13.5 300.2 286.7 0.34 0.12 M-07-39 Southern 285.9 7.0 285.9 278.9 0.50 0.16 M-07-40 Southern 251.4 1.9 251.4 249.5 0.29 0.09 Seabridge expects to announce results from the remaining 20 holes in two batches: one in late November and the final results in early 2008. Resource Modeling Inc. (“RMI”) has been commissioned by Seabridge to update the existing resource estimate for Mitchell (pursuant to National Instrument 43-101) following receipt of all assay results. The updated resource estimate is expected to be released in February 2008. All assay results have now been received from the 8,000 meter, 33 hole reverse circulation 2007 drill program at its 100% owned Noche Buena project in Sonora, Mexico. The results have confirmed a previously unknown depth extension and new, mineralized structural offsets to the northeast and southwest of the deposit with grades and thicknesses similar to those of the existing resource. An updated National Instrument 43-101 resource estimate is now in process with the expectation that the 33 holes drilled during 2007 will add to the project’s gold inventory. The update to the 2005 Preliminary Assessment at the Company’s 100% owned
